 
 
I 
111th CONGRESS
1st Session
H. R. 1477 
IN THE HOUSE OF REPRESENTATIVES 
 
March 12, 2009 
Mr. Griffith introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an exclusion from gross income for long-term capital gain on property acquired or disposed of during 2009 or 2010. 
 
 
1.Exclusion of long-term capital gains on property acquired or disposed of during 2009 or 2010 
(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139C the following new section: 
 
139D.Long-term capital gains on property acquired or disposed of during 2009 or 2010Gross income shall not include gain from the sale or exchange of a capital asset held for more than 1 year if such asset was acquired or disposed of during the period beginning on January 1, 2009, and ending on December 31, 2010.. 
(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139C the following new item: 
 
 
Sec. 139D. Long-term capital gains on property acquired or disposed of during 2009 or 2010.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2008.  
 
